DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003- 165078.

Regarding claim 1, the JP ‘078 reference teaches a wafer jig, 20, used for a robot, R, having a hand, 10, including a light emitting part and a light receiving part for detecting detection light emitted from the light emitting part, 16, the wafer jig comprising: a light source, 23a, emitting notification light toward the light receiving part, wherein the wafer jig outputs information to a hand side by emitting the notification light from the light source to the light receiving part.

Regarding claim 3, the JP ‘078 reference teaches: an object detection sensor detecting an object, wherein the light source outputs whether the object detection sensor detects the object as the information, see 16 and 26 and paragraphs 0022-0023.

Regarding claim 4, the JP ‘078 reference teaches the object detection sensor is provided at a center of the wafer jig, see figure 5.

Regarding claim 5, the JP ‘078 reference teaches in a state where the wafer jig is held by the hand, the object detection sensor is located at a center of the hand, see figure 5.

Regarding claim 9, the JP ‘078 reference teaches a jig light receiving part, 23b and 24b, capable of detecting light emitted from the light emitting part of the hand.
	
Regarding claim 11, the JP ‘078 reference teaches a robot system comprising: the wafer jig according to claim 1; a robot, R, capable of holding the wafer jig by the hand; and a control, N, part controlling the robot by giving commands to the robot, wherein the control part receives information from the wafer jig side via the light receiving part.

Regarding claim 12, the JP ‘078 reference teaches a wafer jig, 20, used for a robot having a hand including a light emitting part and a light receiving part, 16, for detecting detection light emitted from the light emitting part, the wafer jig comprising: a jig light receiving part, 23, capable of detecting light emitted from the light emitting part of the hand.

Regarding claims 14 and 15, the JP ‘078 reference teaches the method as claimed.

Allowable Subject Matter
Claims 2, 6-8, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the jug features as claimed in the above claims.  These claims are found to be of allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



10 May 2022